
	
		II
		111th CONGRESS
		1st Session
		S. 1239
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Bingaman (for
			 himself, Mr. Thune, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend section 340B of the Public Health Service Act to
		  revise and expand the drug discount program under that section to improve the
		  provision of discounts on drug purchases for certain safety net
		  providers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the 340B Program Improvement and
			 Integrity Act of 2009.
		2.Expanded
			 participation in Section 340b program
			(a)Expansion of
			 Covered Entities Receiving Discounted PricesSection 340B(a)(4)
			 of the Public Health Service Act (42 U.S.C. 256b(a)(4)) is amended by adding at
			 the end the following:
				
					(M)A children's
				hospital excluded from the Medicare prospective payment system pursuant to
				section 1886(d)(1)(B)(iii) of the Social Security Act which would meet the
				requirements of subparagraph (L), including the disproportionate share
				adjustment percentage requirement under clause (ii) of such subparagraph, if
				the hospital were a subsection (d) hospital as defined by section 1886(d)(1)(B)
				of the Social Security Act.
					(N)An entity that is
				a critical access hospital (as determined under section 1820(c)(2) of the
				Social Security Act), and that meets the requirements of subparagraph
				(L)(i).
					(O)An entity that is
				a rural referral center, as defined by section 1886(d)(5)(C)(i) of the Social
				Security Act, or a sole community hospital, as defined by section
				1886(d)(5)(C)(iii) of such Act, and that both meets the requirements of
				subparagraph (L)(i) and has a disproportionate share adjustment percentage
				equal to or greater than 8
				percent.
					.
			(b)Extension of
			 discounts to inpatient drugsSection 340B of the Public Health
			 Service Act (42 U.S.C. 256b) is amended—
				(1)in subsection
			 (a), by striking outpatient each place that such appears in
			 paragraphs (2), (5), (7), and (9); and
				(2)in subsection
			 (b)—
					(A)by striking
			 In this section and inserting the following:
						
							(A)In
				generalIn this section
							;
				and
					(B)by adding at the
			 end the following:
						
							(B)Covered
				drugIn this section, the term covered drug—
								(i)means a covered
				outpatient drug (as defined in section 1927(k)(2) of the Social Security Act);
				and
								(ii)includes,
				notwithstanding paragraph (3)(A) of such section 1927(k), a drug used in
				connection with an inpatient or outpatient service provided by a hospital
				described in subparagraph (L), (M), (N), or (O) of subsection (a)(4) that is
				enrolled to participate in the drug discount program under this section.
								(C)Purchasing
				arrangements for inpatient drugsThe Secretary shall ensure that
				a hospital described in subparagraph (L), (M), (N), or (O) of subsection (a)(4)
				that is enrolled to participate in the drug discount program under this section
				shall have multiple options for purchasing covered drugs for inpatients
				including by utilizing a group purchasing organization or other group
				purchasing arrangement, establishing and utilizing its own group purchasing
				program, purchasing directly from a manufacturer, and any other purchasing
				arrangements that the Secretary may deem appropriate to ensure access to drug
				discount pricing under this section for inpatient drugs taking into account the
				particular needs of small and rural
				hospitals.
							.
					(c)Prohibition on
			 Group Purchasing ArrangementsSection 340B(a) of the Public
			 Health Service Act (42 U.S.C. 256b(a)) is amended—
				(1)in paragraph
			 (4)(L)—
					(A)in clause (i), by
			 adding and at the end;
					(B)in clause (ii),
			 by striking ; and and inserting a period; and
					(C)by striking
			 clause (iii); and
					(2)in paragraph
			 (5)—
					(A)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E); respectively;
			 and
					(B)by inserting
			 after subparagraph (B), the following:
						
							(C)Prohibiting the
				use of group purchasing arrangements
								(i)In
				generalA hospital described in subparagraphs (L), (M), (N), or
				(O) of paragraph (4) shall not obtain covered outpatient drugs through a group
				purchasing organization or other group purchasing arrangement, except as
				permitted or provided for pursuant to clauses (ii) or (iii).
								(ii)Inpatient
				drugsClause (i) shall not apply to drugs purchased for inpatient
				use.
								(iii)ExceptionsThe
				Secretary shall establish reasonable exceptions to clause (i)—
									(I)with respect to a
				covered outpatient drug that is unavailable to be purchased through the program
				under this section due to a drug shortage problem, manufacturer noncompliance,
				or any other circumstance beyond the hospital's control;
									(II)to facilitate
				generic substitution when a generic covered outpatient drug is available at a
				lower price; or
									(III)to reduce in
				other ways the administrative burdens of managing both inventories of drugs
				subject to this section and inventories of drugs that are not subject to this
				section, so long as the exceptions do not create a duplicate discount problem
				in violation of subparagraph (A) or a diversion problem in violation of
				subparagraph
				(B).
									.
					(d)Medicaid
			 Credits on Inpatient DrugsSection 340B(a)(5) of the Public
			 Health Service Act (42 U.S.C. 256b(a)(5)) is amended by adding at the end the
			 following:
				
					(E)Medicaid
				creditsNot later than 90 days after the date of filing of the
				hospital's most recently filed Medicare cost report, the hospital shall issue a
				credit as determined by the Secretary to the State Medicaid program for
				inpatient covered drugs provided to Medicaid
				recipients.
					.
			(e)Integrity
			 improvementsSubsection (c) of section 340B of the Public Health
			 Service Act (42 U.S.C. 256b(c)) is amended to read as follows:
				
					(c)Improvements in
				program integrity
						(1)Manufacturer
				compliance
							(A)In
				generalFrom amounts appropriated under paragraph (4), the
				Secretary shall provide for improvements in compliance by manufacturers with
				the requirements of this section in order to prevent overcharges and other
				violations of the discounted pricing requirements specified in this
				section.
							(B)ImprovementsThe
				improvements described in subparagraph (A) shall include the following:
								(i)The development
				of a system to enable the Secretary to verify the accuracy of ceiling prices
				calculated by manufacturers under subsection (a)(1) and charged to covered
				entities, which shall include the following:
									(I)Developing and
				publishing through an appropriate policy or regulatory issuance, precisely
				defined standards and methodology for the calculation of ceiling prices under
				such subsection.
									(II)Comparing
				regularly the ceiling prices calculated by the Secretary with the quarterly
				pricing data that is reported by manufacturers to the Secretary.
									(III)Performing spot
				checks of sales transactions by covered entities.
									(IV)Inquiring into
				the cause of any pricing discrepancies that may be identified and either
				taking, or requiring manufacturers to take, such corrective action as is
				appropriate in response to such price discrepancies.
									(ii)The
				establishment of procedures for manufacturers to issue refunds to covered
				entities in the event that there is an overcharge by the manufacturers,
				including the following:
									(I)Providing the
				Secretary with an explanation of why and how the overcharge occurred, how the
				refunds will be calculated, and to whom the refunds will be issued.
									(II)Oversight by the
				Secretary to ensure that the refunds are issued accurately and within a
				reasonable period of time, both in routine instances of retroactive adjustment
				to relevant pricing data and exceptional circumstances such as erroneous or
				intentional overcharging for covered drugs.
									(iii)The provision
				of access through the Internet website of the Department of Health and Human
				Services to the applicable ceiling prices for covered drugs as calculated and
				verified by the Secretary in accordance with this section, in a manner (such as
				through the use of password protection) that limits such access to covered
				entities and adequately assures security and protection of privileged pricing
				data from unauthorized re-disclosure.
								(iv)The development
				of a mechanism by which—
									(I)rebates and other
				discounts provided by manufacturers to other purchasers subsequent to the sale
				of covered drugs to covered entities are reported to the Secretary; and
									(II)appropriate
				credits and refunds are issued to covered entities if such discounts or rebates
				have the effect of lowering the applicable ceiling price for the relevant
				quarter for the drugs involved.
									(v)Selective
				auditing of manufacturers and wholesalers to ensure the integrity of the drug
				discount program under this section.
								(vi)The imposition
				of sanctions in the form of civil monetary penalties, which—
									(I)shall be assessed
				according to standards established in regulations to be promulgated by the
				Secretary within 180 days of the date of enactment of the
				340B Program Improvement and Integrity Act of
				2009;
									(II)shall not exceed
				$5,000 for each instance of overcharging a covered entity that may have
				occurred; and
									(III)shall apply to
				any manufacturer with an agreement under this section that knowingly and
				intentionally charges a covered entity a price for purchase of a drug that
				exceeds the maximum applicable price under subsection (a)(1).
									(2)Covered entity
				compliance
							(A)In
				generalFrom amounts appropriated under paragraph (4), the
				Secretary shall provide for improvements in compliance by covered entities with
				the requirements of this section in order to prevent diversion and violations
				of the duplicate discount provision and other requirements specified under
				subsection (a)(5).
							(B)ImprovementsThe
				improvements described in subparagraph (A) shall include the following:
								(i)The development
				of procedures to enable and require covered entities to regularly update (at
				least annually) the information on the Internet website of the Department of
				Health and Human Services relating to this section.
								(ii)The development
				of a system for the Secretary to verify the accuracy of information regarding
				covered entities that is listed on the website described in clause (i).
								(iii)The development
				of more detailed guidance describing methodologies and options available to
				covered entities for billing covered drugs to State Medicaid agencies in a
				manner that avoids duplicate discounts pursuant to subsection (a)(5)(A).
								(iv)The
				establishment of a single, universal, and standardized identification system by
				which each covered entity site can be identified by manufacturers,
				distributors, covered entities, and the Secretary for purposes of facilitating
				the ordering, purchasing, and delivery of covered drugs under this section,
				including the processing of chargebacks for such drugs.
								(v)The imposition of
				sanctions, in appropriate cases as determined by the Secretary, additional to
				those to which covered entities are subject under subparagraph (a)(5)(E),
				through one or more of the following actions:
									(I)Where a covered
				entity knowingly and intentionally violates subparagraph (a)(5)(B), the covered
				entity shall be required to pay a monetary penalty to a manufacturer or
				manufacturers in the form of interest on sums for which the covered entity is
				found liable under paragraph (a)(5)(E), such interest to be compounded monthly
				and equal to the current short term interest rate as determined by the Federal
				Reserve for the time period for which the covered entity is liable.
									(II)Where the
				Secretary determines a violation of subparagraph (a)(5)(B) was systematic and
				egregious as well as knowing and intentional, removing the covered entity from
				the drug discount program under this section and disqualifying the entity from
				re-entry into such program for a reasonable period of time to be determined by
				the Secretary.
									(III)Referring
				matters to appropriate Federal authorities within the Food and Drug
				Administration, the Office of Inspector General of Department of Health and
				Human Services, or other Federal agencies for consideration of appropriate
				action under other Federal statutes, such as the Prescription Drug Marketing
				Act.
									(3)Administrative
				dispute resolution process
							(A)In
				generalNot later than 180 days after the date of enactment of
				the 340B Program Improvement and Integrity
				Act of 2009, the Secretary shall promulgate regulations to
				establish and implement an administrative process for the resolution of claims
				by covered entities that they have been overcharged for drugs purchased under
				this section, and claims by manufacturers, after the conduct of audits as
				authorized by subsection (a)(5)(D), of violations of subsections (a)(5)(A) or
				(a)(5)(B), including appropriate procedures for the provision of remedies and
				enforcement of determinations made pursuant to such process through mechanisms
				and sanctions described in paragraphs (1)(B) and (2)(B).
							(B)Deadline and
				proceduresRegulations promulgated by the Secretary under
				subparagraph (A) shall—
								(i)designate or
				establish a decision-making official or decision-making body within the
				Department of Health and Human Services to be responsible for reviewing and
				finally resolving claims by covered entities that they have been charged prices
				for covered drugs in excess of the ceiling price described in subsection
				(a)(1), and claims by manufacturers that violations of subsection (a)(5)(A) or
				(a)(5)(B) have occurred;
								(ii)establish such
				deadlines and procedures as may be necessary to ensure that claims shall be
				resolved fairly, efficiently, and expeditiously;
								(iii)establish
				procedures by which a covered entity may discover and obtain such information
				and documents from manufacturers and third parties as may be relevant to
				demonstrate the merits of a claim that charges for a manufacturer's product
				have exceeded the applicable ceiling price under this section, and may submit
				such documents and information to the administrative official or body
				responsible for adjudicating such claim;
								(iv)require that a
				manufacturer conduct an audit of a covered entity pursuant to subsection
				(a)(5)(D) as a prerequisite to initiating administrative dispute resolution
				proceedings against a covered entity;
								(v)permit the
				official or body designated under clause (i), at the request of a manufacturer
				or manufacturers, to consolidate claims brought by more than one manufacturer
				against the same covered entity where, in the judgment of such official or
				body, consolidation is appropriate and consistent with the goals of fairness
				and economy of resources; and
								(vi)include
				provisions and procedures to permit multiple covered entities to jointly assert
				claims of overcharges by the same manufacturer for the same drug or drugs in
				one administrative proceeding, and permit such claims to be asserted on behalf
				of covered entities by associations or organizations representing the interests
				of such covered entities and of which the covered entities are members.
								(C)Finality of
				administrative resolutionThe administrative resolution of a
				claim or claims under the regulations promulgated under subparagraph (A) shall
				be a final agency decision and shall be binding upon the parties involved,
				unless invalidated by an order of a court of competent jurisdiction.
							(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection, such sums as may be necessary for fiscal year 2010,
				and each succeeding fiscal
				year.
						.
			(f)Conforming
			 amendments
				(1)Social Security
			 ActSection 1927 of the Social Security Act (42 U.S.C. 1396r–8),
			 is amended—
					(A)in subsection
			 (a)(5)—
						(i)in
			 subparagraph (A), by striking covered outpatient drugs and
			 inserting covered drugs (as defined in section 340B(b)(2) of the Public
			 Health Service Act);
						(ii)by
			 striking subparagraph (D); and
						(iii)by
			 redesignating subparagraph (E) as subparagraph (D);
						(B)in subsection
			 (c)(1)(C)(i), by redesignating subclauses (II) through (IV) as subclauses (III)
			 through (V), respectively and by inserting after subclause (I) the following
			 new subclause:
						
							(II)any prices
				charged for a covered drug (as defined in section 340B(b)(2) of the Public
				Health Service Act);
							;
				and
					(C)in subsection
			 (k)(1)—
						(i)in
			 subparagraph (A), by striking subparagraph (B) and inserting
			 subparagraphs (B) and (D); and
						(ii)by
			 adding at the end the following new subparagraph:
							
								(D)Calculation for
				covered drugsWith respect to a covered drug (as defined in
				section 340B(b)(2) of the Public Health Service Act), the average manufacturer
				price shall be determined in accordance with subparagraph (A) except that, in
				the event a covered drug is not distributed to the retail pharmacy class of
				trade, it shall mean the average price paid to the manufacturer for the drug in
				the United States by wholesalers for drugs distributed to the acute care class
				of trade, after deducting customary prompt pay discounts. The Secretary shall
				establish a mechanism for collecting the necessary data for the acute care
				class of trade from
				manufacturers.
								.
						(2)Public Health
			 Service ActSection 340B(a) of such Act (42 U.S.C. 256b(a)) is
			 amended—
					(A)in subsection
			 (a)(1), by adding at the end the following: Each such agreement shall
			 require that the manufacturer furnish the Secretary with reports, on a
			 quarterly basis, of the price for each covered drug subject to the agreement
			 that, according to the manufacturer, represents the maximum price that covered
			 entities may permissibly be required to pay for the drug (referred to in this
			 section as the ceiling price), and shall require that the
			 manufacturer offer each covered entity covered drugs for purchase at or below
			 the applicable ceiling price if such drug is made available to any other
			 purchaser at any price.; and
					(B)in the first
			 sentence of subsection (a)(5)(E), as so redesignated by subsection (c)(2), by
			 inserting after an audit as described in subparagraph (D), and
			 after finds,.
					3.Effective
			 dates
			(a)In
			 generalThe amendments made by this Act shall take effect on
			 January 1, 2010, and shall apply to drugs purchased on or after January 1,
			 2010.
			(b)EffectivenessThe
			 amendments made by this Act shall be effective, and shall be taken into account
			 in determining whether a manufacturer is deemed to meet the requirements of
			 section 340B(a) of the Public Health Service Act (42 U.S.C. 256b(a)) and of
			 section 1927(a)(5) of the Social Security Act (42 U.S.C. 1396r–8(a)(5)),
			 notwithstanding any other provision of law.
			
